      Case 3:21-cv-00211-RAH-ECM-KCN Document 66 Filed 04/15/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION


 THE STATE OF ALABAMA, et al.,

                        Plaintiffs,

 v.
                                                  Case No. 3:21-CV-00211-RAH-ECM-KCN
 UNITED STATES DEPARTMENT OF
 COMMERCE, et al.,

                        Defendants.



                        MOTION FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 83.1, Richard P. Rouco, a member in good standing of the Alabama

State Bar and the United States District Court for the Middle District of Alabama, moves this Court

for admission pro hac vice of Shankar Duraiswamy as counsel for proposed amicus curiae the

National Redistricting Foundation. As grounds for this motion, Mr. Rouco certifies the following:

         1.     Mr. Duraiswamy is not a member of the bar of Alabama.

         2.     Mr. Duraiswamy is a member in good standing of the United States District Court

for the District of Columbia. A Certificate of Good Standing from the United States District Court

for the District of Columbia is attached as Exhibit A.

         4.     Mr. Duraiswamy has never been disbarred, suspended or denied admission to

practice law in any jurisdiction. See, Exhibit B Declaration of Mr. Duraiswamy.

         5.     Mr. Duraiswamy is familiar with the Code of Professional Responsibility, the

Federal Rules of Civil Procedure, the Federal Rules of Evidence, and the Federal Rules of
   Case 3:21-cv-00211-RAH-ECM-KCN Document 66 Filed 04/15/21 Page 2 of 3




Appellate Procedure, and has reviewed the Local Rules of this Court and understands that he shall

be subject to the disciplinary jurisdiction of this Court. See, Exhibit B.

       6.      Mr. Duraiswamy understands admission pro hac vice is limited to this case and

does not constitute formal admission to the bar of this Court. Id.

       7.      Mr. Duraiswamy’s office address is One City Center 850 10th Street, NW

Washington, DC 20001. His office phone number is 202-662-6000.               His email address is

sduraiswamy@cov.com.

       8.      Mr. Rouco is a member in good standing of the bar of this Court and will serve as

local counsel for the National Redistricting Foundation.

       9.      The $75.00 fee for admission pro hac vice will be submitted with this motion.



       Dated: April 15, 2021.                         Respectfully submitted,

                                                      /s/ Richard P. Rouco
                                                      Richard P. Rouco
                                                      Counsel for National Redistricting
                                                      Foundation
                                                      ASB-6182-R76R
                                                      Quinn Connor Weaver
                                                      Davies & Rouco, LLP
                                                      2 – 20th Street North, Suite 930
                                                      Birmingham, AL 35203
                                                      205-870-9989
                                                      rrouco@qcwdr.com




                                                      2
   Case 3:21-cv-00211-RAH-ECM-KCN Document 66 Filed 04/15/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2021, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all parties for whom counsel has entered an appearance by

operation of the Court’s electronic filing system. Parties may access this filing through the Court’s

system. I certify that a copy of the foregoing has been served by ordinary U.S. Mail upon all

parties for whom counsel has not yet entered an appearance electronically: None.



       Dated: April 15, 2021                                  /s/ Richard P. Rouco
                                                              Richard P. Rouco
                                                              Counsel for Amicus Curiae
                                                              National Redistricting Foundation




                                                     3
